Citation Nr: 0621262	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  01-08 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome (CTS), right upper extremity (dominant), currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for CTS, left upper extremity. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral degenerative joint disease and 
chondromalacia of the knees. 

4.  Entitlement to service connection for a thyroid disorder, 
including hypothyroidism.

5.  Entitlement to service connection for a cervical spine 
disorder, including cervical degenerative disc disease with 
multiple cervical spondylosis. 

6.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD) of the left upper extremity, claimed as 
secondary to service-connected left CTS.

7.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for bilateral degenerative joint disease 
and chondromalacia of the knees is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Right CTS is not manifested by moderate incomplete 
paralysis of the median nerve.  

2.  Left CTS is not manifested by moderate incomplete 
paralysis of the median nerve.  

3.  The evidence of record at the time of the July 1998 Board 
decision failed to show that the veteran's had hearing loss 
in either ear as defined by VA regulations and also failed to 
show that any hearing loss was related to service.  Evidence 
submitted since the Board decision relates to current hearing 
loss disability and a nexus between current disability and 
service and also raises a reasonable possibility of 
substantiating the claim.

4.  The veteran's left ear hearing loss is related to noise 
exposure during active service.  

5.  The veteran does not have impaired hearing in the right 
ear for VA benefits purposes.

6.  A thyroid disorder, including hypothyroidism, did not 
begin in service, nor may it be presumed to have begun in 
service, and there is no competent evidence that such disease 
is related to the veteran's service.

7.  Resolving all doubt in the veteran's favor, her cervical 
degenerative disc disease with multiple cervical spondylosis 
began in service.

8.  Resolving all doubt in the veteran's favor, her RSD of 
the left upper extremity is secondary to her service-
connected CTS of the left upper extremity.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right CTS have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8515 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for left CTS have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8515 (2005).

3.  With regard to the bilateral hearing loss claim, the July 
1998 Board decision is final, but new and material evidence 
has been submitted, and the claim is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 20.1105 (2005).

4.  Service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005)

5.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005). 

6.  Service connection for a thyroid disorder, including 
hypothyroidism, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

7.  The veteran's cervical degenerative disc disease with 
multiple cervical spondylosis was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

8.  The veteran has RSD of the left upper extremity as a 
result of her service-connected CTS of the left upper 
extremity.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating for CTS of the right upper extremity and 
initial disability rating for CTS of the left upper extremity

The veteran argues that higher disability ratings are 
warranted for his right and left CTS disabilities.  The law 
provides that disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where an increase in the disability rating is at issue, as 
for the right CTS issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  As this case also involves the 
initial evaluation assigned for left CTS, the severity of 
that disability is to be considered during the entire period 
from the initial assignment of the disability ratings to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
manifestations of her left CTS have been generally consistent 
since the initial assignment of the left CTS disability 
rating.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under that 
regulation, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note prior to 
Diagnostic Code 8510. 

The record reflects that the veteran is right-hand dominant.  
Therefore, the right wrist is rated as impairment of the 
major upper extremity and the left wrist is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
CTS of each upper extremity is currently rated 10 percent 
under Diagnostic Code 8515, for incomplete, mild paralysis of 
the median nerve.  The next higher, 20 percent, evaluation is 
warranted for incomplete, moderate paralysis.  

The preponderance of the evidence shows that bilateral CTS 
is, at most, no more than mild.  The veteran's complaints are 
wholly sensory:   she complains of bilateral wrist and hand 
pain, numbness and tingling.  She underwent left carpal 
tunnel release surgery in June 2003.  The "positive" 
medical evidence includes non-VA treatment records which 
assess bilateral CTS as mild or moderate.  An April 2006 
EMG/nerve conduction study report concluded that the veteran 
had moderate carpal tunnel syndrome bilaterally which had 
remained unchanged since October 2005.  However, it was noted 
that EMG and nerve conduction studies in April 2006 revealed 
normal median motor nerves, bilaterally.  The October 2005 
report noted "mild to moderate . . .carpal tunnel syndrome 
bilaterally."

The "negative" medical evidence includes VA and non-VA 
treatment records which, at most, diagnose very mild, 
nondisabling bilateral CTS.  A June 2003 VA examination 
report, concluded that "there is clinical and 
electrodiagnostic evidence consistent with very mild 
bilateral carpal tunnel syndrome."  The examiner had 
reviewed the claims folder and found the diagnostic studies 
"consistent with very, very mild bilateral carpal tunnel 
syndromes."  He added, " I doubt the syndromes have any 
significant clinical manifestations.  The patient is not 
disabled in any way by these very mild bilateral carpal 
tunnel syndromes."  A July 2004 VA examination report did 
not even concur with the diagnosis of CTS because the 
examiner found "no evidence electrodiagnostically of a 
carpal tunnel syndrome on either side."  An August 2005 non-
VA medical record assessed questionable CTS following an 
evaluation.  The negative evidence also includes a September 
2005 military medical record which noted that two EMG/NCV 
studies as well as a recent MRI of the wrists found no 
persistent median nerve entrapment.  

The negative evidence outweighs the positive evidence in this 
case.  First, the VA examination reports, which at most 
diagnosed very mild CTS, carry greater probative value since 
the VA examiners, unlike the non-VA evaluators, specifically 
noted that all the evidence of record had been reviewed prior 
to reaching their conclusions.  Further, the evidence, taken 
as a whole, reveals that the veteran's bilateral CTS has most 
frequently been described as "mild".
 
The veteran is competent to report that she is worse.  She is 
not, however, a medical professional and her opinion is not 
competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  The Board finds the objective medical evidence 
reflecting mild symptomatology to be more probative of the 
degree of impairment than the veteran's statements.  In sum, 
the Board finds that manifestations of CTS do not more 
closely approximate moderate incomplete paralysis of the 
median nerve.

The Board will consider whether referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted as the veteran reported in 2005 
that she lost 2 jobs in 10 months due to her bilateral CTS, 
and in June 2004 her medical treatment provider advised her 
to avoid typing indefinitely.  Her usual occupation is as a 
paralegal.  However, the Board finds that such referral is 
not warranted in this case.  As recently as November 2005, 
the medical evidence shows that she was employed on a full-
time basis.  The August 2005 VA examination report noted that 
she was a paralegal assistant at a law firm.  The evidence of 
record shows that the veteran remains employed full-time in 
her chosen profession, as she has for many years.  For these 
reasons, referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
There is no competent evidence of record which indicates that 
the veteran's CTS has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care recently.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).

New and material evidence of bilateral hearing loss

Despite the fact that the RO addressed the bilateral hearing 
loss claim as a previously disallowed claim and found that 
new and material evidence had been presented to reopen the 
claim in its June 2005 supplemental statement of the case, 
the Board must also consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2005), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The appellant is seeking to reopen her claim of entitlement 
to service connection for bilateral hearing loss which was 
last denied in a July 1998 Board decision.  "New" evidence 
is that which has not been previously submitted and 
"material" evidence is that which is related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2005).  

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the July 1998 decision 
included service medical records which showed complaints of 
high frequency hearing loss which was worse in the left ear 
and that the veteran was concerned about hearing loss due to 
the fact that she heard high pitched tones from a FAX machine 
40 to 80 times a day.  Service medical records in 1995 noted 
that she was a marginal hearing aid candidate.  In a 1996 VA 
examination report she also noted that she had also been 
exposed to noise in service when she worked in buildings near 
the flight line.  The 1998 Board decision noted that the 
evidence showed hearing loss which met the Hensley standard 
during service and subsequent to service, but that there was 
no current evidence of disabling hearing loss in either ear 
which met the criteria of 38 C.F.R. § 3.385.  

The present claim for benefits was initiated in September 
2002.  Evidence which has been received since the time of the 
July 1998 Board denial includes written statements prepared 
by the veteran and her representative; transcripts of hearing 
testimony provided by the veteran; post-service military 
treatment records which include diagnoses of bilateral 
sensorineural hearing loss, including a November 2003 post-
service military medical record which assesses sensorineural 
hearing loss due to noise exposure while on active duty; and 
a July 2004 VA audiology examination which revealed no 
current evidence of disabling hearing loss in the right ear 
for VA benefits purposes, but did reveal disabling hearing 
loss under 38 C.F.R. § 3.385 in the left ear.  

The Board finds that this additional evidence, particularly 
the November 2003 military medical record and the July 2004 
VA audiology examination report, considered together with the 
evidence previously assembled, is sufficient to warrant 
reopening of the veteran's claim.  The additional evidence is 
"new" in that it was not previously before the RO when that 
Board last adjudicated the veteran's claim in July 1998.  The 
"new" evidence is also "material," inasmuch as it includes 
a medical opinion which addresses the relationship between 
her current hearing loss and her noise exposure in service as 
well as including evidence of hearing loss disability in the 
left ear which meets the requirements of 38 C.F.R. § 3.385.  
New and material evidence having been submitted, the veteran 
is entitled to have her hearing loss claim considered de 
novo.

Service connection claims

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  

Bilateral hearing loss

With regard to the left ear, as noted above, service medical 
records show hearing loss and complaints of noise exposure; 
the July 2004 VA audiology examination found disabling 
hearing loss under 38 C.F.R. § 3.385; and a November 2003 
post-service military medical record prepared by a medical 
professional attributed the veteran's present hearing loss to 
her noise exposure while on active duty.  A review of the 
record discloses no competent medical evidence suggesting an 
alternate etiology for the veteran's left ear hearing loss.  
The Board, therefore, finds that the veteran's current left 
ear hearing loss results from her in-service noise exposure.  
The claim of entitlement to service connection for left ear 
hearing loss is granted.  Hanson v. Derwinski, 1 Vet. App. 
512 (1991) (an appellant is entitled to service connection 
where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).

With regard to the right ear, the preponderance of the 
evidence is against the claim as the evidence does not show 
that the veteran has impaired hearing in the right ear for VA 
benefits purposes.  As previously explained, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

VA examinations performed in 1996 and 2004 do not show 
findings in the right ear that meet any of the criteria for 
hearing loss disability under 38 C.F.R. § 3.385.  The Board 
has considered the results of the non-VA audiometric 
assessments in the claims folders.  However, it is unclear 
that the non-VA audiometric assessments satisfy the 
requirement for examinations for hearing impairment under 
38 C.F.R. § 4.85(a).  In any event, the results of these non-
VA evaluations do not clearly show that any of the criteria 
for hearing loss disability under 38 C.F.R. § 3.385 have been 
met.  Without evidence showing that a right ear hearing loss 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thyroid disorder, including hypothyroidism

In addition to direct service connection, service connection 
may be awarded on a presumptive basis.  Where a veteran 
served ninety days or more during a period of war or during 
peacetime after December 31, 1946, as here, and certain 
diseases, such as endocrinopathies (which includes 
hypothyroidism), become manifest to a compensable degree 
within one year after the veteran's military service ends, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The service medical records are negative for any treatment or 
diagnosis related to hypothyroidism or other thyroid 
disorder.  As such, there is no direct evidence of in-service 
incurrence of hypothyroidism.  The veteran has contended that 
hypothyroidism was manifested in service by weight gain and 
mood swings.  She has also theorized that she has 
hypothyroidism because she was stationed in Germany when the 
Chernobyl nuclear accident occurred in what is now Ukraine.  
The veteran was first diagnosed with hypothyroidism in 1998, 
several years after her separation from service.  She takes 
medication for her condition, and her medication has had to 
be adjusted from time to time.

There is no competent evidence that links the veteran's 
hypothyroidism to service.  The post-service military medical 
records only note the diagnosis of hypothyroidism and report 
treatment for the disease; there is nothing in these records 
that suggests the veteran's hypothyroidism may be related to 
service.  A November 1999 VA examination report diagnosed 
hypothyroidism and noted that she was diagnosed as 
hypothyroid in 1995; however, that examiner stated that the 
medical records were not available for review and no other 
evidence reflects a diagnosis of hypothyroidism in 1995.  
Therefore, the Board gives no probative value to the 
examiner's statement regarding a hypothyroid diagnosis in 
1995.  Because the veteran is a layperson, untrained in 
determining medical etiology, the veteran's own beliefs that 
her hypothyroidism is related to service is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Most significantly, a June 2003 staff endocrinologist who 
reviewed the medical record found no thyroid function test 
prior to 1998 when subclinical hypothyroidism was diagnosed 
following laboratory tests.  The endocrinologist stated that 
"subclinical hypothyroidism does not cause clinical symptoms 
usually."  With regard to the veteran's contentions, the 
endocrinologist opined that "[t]he moods swings and weight 
gain while on active duty cannot be ascribed to her current 
diagnosis of hypothyroidism."  

As the preponderance of the evidence does not support a 
finding of service incurrence on a direct basis of a thyroid 
disorder, including hypothyroidism, and also does not provide 
a link between the veteran's currently diagnosed 
hypothyroidism and service, service connection for a thyroid 
disorder, including hypothyroidism, on a direct basis is not 
warranted.  Further, as the preponderance of the evidence 
does not support a finding that hypothyroidism was manifest 
to a compensable degree within a year of service, service 
connection is also not warranted on a presumptive basis.

Cervical spine disorder, including cervical degenerative disc 
disease with multiple cervical spondylosis

In this case, the veteran's service medical records confirm 
that she complained of, and was treated for, neck pain and 
neck spasm several times in service.  She has asserted that 
she typed at desks for 20 years in service and that the 
constant, repetitive motion of looking back and forth from 
documents on her desk to her computer screen caused her neck 
problems.  She also reported that she worked as a postal 
specialist in service, a job that required frequent lifting 
of boxes up to 70 pounds, and that she was not trained with 
regard to proper lifting techniques or provided any safety 
equipment.  She stated that one of her post-service treating 
physicians told her that only magnetic resonance imaging of 
the neck, which was never performed in service, would have 
identified her current neck problems.  She reports that she 
was also told in 2001 that she had had her neck problems for 
several years and that her use of significant amounts of 
Motrin in service could have masked her neck symptoms.  
However, during her 2002 hearing, she testified that her 
treating physicians had never related her cervical spine 
problems to service.

Post service military medical records establish that in 2001, 
radiology reports showed degenerative disease and spondylosis 
in the cervical spine.  An April 2002 private physician's 
statement noted that the veteran reported an exacerbation of 
symptoms in November 2001 when she lifted a file at work.  A 
May 2003 VA examiner opined that it was "very difficult for 
me to reasonably connect this development of cervical 
spondylosis with any particular event or activity during her 
service in the military."  However, he also stated that 
"there is no question that she did begin to complain of some 
neck pain during her service in the military which would be 
consistent with her current complaints."

An August 2005 VA examiner noted that the onset of the 
veteran's neck problems was in 1987 and that she worked as a 
legal secretary, postal worker, and administrative assistant 
in the Air Force.  It was noted that the claims folders were 
reviewed.  The examiner stated the opinion that "although, 
she had beginning the symptoms of neck pain secondary to her 
prior occupations, this condition is mainly a [sic] 
developmental."  It was noted that she had no major neck 
injury, so "therefore, it is at least as likely as not due 
to military service."  The same conclusions were reached in 
an addendum to the examination report after the results of 
the radiology reports were reviewed.

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current cervical spine problems are related to her service.  
The 2005 VA examiner provided an opinion which indicated that 
the evidence was at least in equipoise on the question, and 
although the 2003 VA examiner essentially indicated that he 
was unable to provide such a nexus opinion, he did state that 
the record showed consistency with regard to the veteran's 
in-service and post-service symptoms.  Thus, as the law 
requires, the Board grants the benefit of the doubt in favor 
of the appellant in this case and finds as fact that the 
veteran's current cervical degenerative disc disease with 
multiple cervical spondylosis is related to service.  
38 C.F.R. § 3.102.  In view of the above, the Board finds 
that the criteria for service connection for cervical 
degenerative disc disease with multiple cervical spondylosis 
are met.

Reflex sympathetic dystrophy (RSD) of the left upper 
extremity

The veteran has claimed entitlement to service connection for 
RSD of the left upper extremity as secondary to her service-
connected CTS of the left upper extremity.  A disability 
which is proximately due to or the result of another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2005).  

As noted above, the veteran is service-connected for CTS of 
the left upper extremity.  As to the question of whether the 
veteran has RSD, the Board finds an approximate balance of 
positive and negative evidence on this question.  Following a 
review of the claims folders, a VA examiner, in July 2004, 
found no evidence of RSD.  An October 2004 private medical 
record reported that she had developed RSD "although she 
does not have many of the findings of RSD."  Post-service 
non-VA records dated in 2005 and 2006 assessed RSD.  In April 
2006, the veteran's certified orthopedic physician's 
assistant stated that he had reviewed her records, that he 
had diagnosed the veteran with RSD in 2004 and that since 
then numerous other health care providers had confirmed the 
diagnosis, and that her RSD was "most likely . . . a result 
of the carpal tunnel surgery that she underwent."  He stated 
that "the only insult that could have resulted in [the RSD] 
in my opinion was the [CTS] surgery that she had."  It was 
stated that two hand surgeons and certified hand therapists 
concurred with the diagnosis, and, in fact, the record 
includes an April 2006 medical record signed by a medical 
doctor that assessed chronic RSD.  

As to the question of whether the veteran's left RSD is 
proximately due to or the result of her service-connected 
left CTS, the Board finds that the preponderance of the 
evidence supports the claim.  The April 2006 medical opinion, 
described above, links the RSD to the CTS.  A review of the 
record discloses no competent medical evidence suggesting an 
alternate etiology for the veteran's RSD.

Applying the benefit of the doubt rule, the Board concludes 
that the veteran suffers from RSD of the left upper extremity 
that is related to her service-connected left CTS.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  As the 
veteran's RSD has been causally linked to her service-
connected left CTS, secondary service connection for RSD of 
the left upper extremity is granted.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in her 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

As the Board finds that new and material evidence has been 
presented with regard to the bilateral hearing loss claim and 
that service connection for hearing loss of the left ear, 
cervical degenerative disc disease with multiple cervical 
spondylosis, and RSD of the left upper extremity is 
warranted, compliance with the duty to assist or the duty to 
notify is unnecessary with regard to those claims.

With regard to the remaining claims, VA provided the 
requisite notice by means of a letters to the appellant from 
the RO dated in 2001, 2003, 2004, and 2005 advising her of 
the duty to assist and the duty to notify.  The appellant was 
told of the requirements to establish a successful claim for 
a higher evaluation as well as a successful service 
connection claim.  She was advised of her and VA's respective 
duties, and was asked to submit information and/or evidence, 
which would include that in her possession, to the RO.  
Although the timing of some of the VCAA notice letters did 
not comply with the requirement that notice must precede 
adjudication, the action of the Board and the RO cured the 
procedural defect because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In particular, she has two opportunities to testify 
and present evidence to the Board, most recently in May 2006.

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating and increased rating claims as service 
connection for bilateral CTS was granted prior to the 
enactment of the VCAA.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the Board does not commit 
prejudicial error in concluding that a notice letter complied 
with § 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  The Court also found that, once a claim for 
service connection is substantiated, VA's statutory duties 
are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statements 
of the case.  In any event, a May 2006 notice letter 
explained assignment of disability ratings and effective 
dates.  As to the claims for service connection which were 
denied, no initial disability rating or effective date will 
be assigned, so, regardless, there can be no possibility of 
any prejudice to the veteran under the holding in Dingess.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Several of 
the claims on appeal were remanded by the Board in 2003 for 
further development.  In addition, service medical records 
are associated with the claims files, as are post-service 
military and VA medical records and transcripts of the 
veteran's hearings.  VA examinations with medical opinions 
have also been developed.  The Board therefore finds that VA 
has satisfied its duty to notify and assist.  The veteran has 
not identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder. 


ORDER

A claim for an increased rating for carpal tunnel syndrome 
(CTS), right upper extremity (dominant), currently evaluated 
as 10 percent disabling, is denied. 

A claim for an initial disability rating in excess of 10 
percent for carpal tunnel syndrome, left upper extremity, is 
also denied. 

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is, to that 
extent, granted.

Service connection for right ear hearing loss and for a 
thyroid disorder, to include hypothyroidism, is denied.

Service connection for left ear hearing loss; cervical 
degenerative disc disease with multiple cervical spondylosis; 
and RSD of the left upper extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

With regard to the claim for a higher initial rating for the 
service-connected bilateral knee disability, further 
development is warranted as certain action requested in the 
July 1998 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

The RO was requested to obtain a VA medical examination with 
an opinion as to the severity of the veteran's service-
connected bilateral knee disorder.  The record does not 
include such an examination subsequent to the 1998 Board 
remand.  Thus, another remand is warranted to develop the 
requested VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop a VA 
examination with a medical opinion to 
determine the extent and severity of the 
veteran's service-connected bilateral 
chondromalacia of the knees with 
degenerative arthritis.  The claims files 
must be reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies, including x- 
rays and range of motion studies reported 
in degrees of arc, should be performed 
and all findings must be reported in 
detail.  If loss of range of motion is 
present, the examiner should comment on 
whether the loss of range of motion is 
mild, moderate, or severe as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to her lower extremities and to 
make specific findings as to whether each 
complaint is related to the service-
connected bilateral chondromalacia of the 
knees with degenerative arthritis.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  The examiner is also 
requested to offer opinions on the 
following issues:

(a) Can pain and limitation of 
motion, if any, be attributed solely 
to the service-connected bilateral 
chondromalacia of the knees with 
degenerative arthritis?

(b) Does the service-connected 
bilateral chondromalacia of the 
knees with degenerative arthritis 
cause weakened movement, 
fatigability, or incoordination?  If 
so, the examiner should comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a 
civil occupation.

(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service-
connected bilateral chondromalacia 
of the knees with degenerative 
arthritis, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the 
bilateral chondromalacia of the 
knees with degenerative arthritis, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-
connected bilateral chondromalacia 
of the knees with degenerative 
arthritis.

A complete rationale must be given for 
all opinions and conclusions expressed.

2.  The RO should send the veteran a 
letter which satisfies VA's duty to 
notify with regard to the claim for a 
higher initial rating for the service-
connected bilateral knee disability.

3.  The RO should then readjudicate the 
veteran's claim for a higher initial 
evaluation for a bilateral knee disorder.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
       CONSTANCE B. TOBIAS 	GEORGE R. SENYK
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


